DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	An amendment, filed on 2/09/2021, is acknowledged. Claims 1-10 are currently pending. No new matter is added.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140349137 (Brandl), in view of Woldetinsay G. Jiru, Mamilla Ravi Sankar, Uday S. Dixit, "Investigation of microstructure and microhardness in laser surface alloyed aluminium with TiO2 and SiC powders", Materials Today: Proceedings, Volume 4, Issue 2, Part A, 2017, Pages 717-724, ISSN 2214-7853, https://doi.org/10.1016/j.matpr.2017.01.077 (Jiru).
Regarding claim 1, Brandl discloses a method for producing a chemically modified metal oxide layer on the surface of a workpiece, the method involves scanning one or several times using a pulsed laser. Brandl further discloses that the metal/metal alloy in which the method can be carried out can be aluminum, which reads on a laser remelting treatment method for a surface of an aluminum alloy (Abstract, [0020]).
The Examiner notes that Brandl teaches that the surface treatment can be done using various lasers, e.g. Nd:YAG (λ=1064 nm or 533 nm or 266 nm), Nd:YVO.sub.4 (λ=1064 nm), diode laser with e.g., λ=808 nm, gas laser, such as, e.g., excimer laser, with, e.g., KrF (λ=248 nm) or H2 (λ=123 nm or 116 nm) or a CO2 laser (10600 nm) ([0039]).

Brandl discloses that the surface of the metal can be cleaned or acid-cleaned with a solvent prior to scanning with the laser beam, which reads on cleaning the surface to be treated of the aluminum alloy ([0019]).
Brandl discloses applying coatings to the metal surface by thermal and non-thermal spraying and that the coatings include ceramics, but is silent as to the light absorbing capabilities of the coatings ([0044]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize a light absorbing coating as taught by Jiru in combination with the thermal/non-thermal sprayed ceramic coatings as disclosed by Brandl in order to reduce the reflection of the laser beam and focus the energy of the laser beam onto the surface because by focusing the energy of the laser beam onto the surfaces to be treated, one having ordinary skill in the art would be able to minimize time taken to treat the surface as a more focused beam imparts more energy/heat than an unfocused beam. 
 
Jiru discloses using a continuous CO2 laser to melt the coated powders along with a portion of the substrate material (i.e. the aluminum), which reads on using a laser to scan the surface to be treated which has been sprayed with the isolating light absorbing agent to perform remelting (Pg. 718/L36-38).
Jiru discloses that the absorbent powder coating can be TiO2, which reads on spraying one or more of phosphate, titanium oxide, or zirconium oxide on the surface to be treated which has been cleaned (Pg. 718/L33-34). 

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 201440349137 (Brandl) and Woldetinsay G. Jiru, Mamilla Ravi Sankar, Uday S. Dixit, "Investigation of microstructure and microhardness in laser surface alloyed aluminium with Materials Today: Proceedings, Volume 4, Issue 2, Part A, 2017, Pages 717-724, ISSN 2214-7853, https://doi.org/10.1016/j.matpr.2017.01.077 (Jiru) as applied to claim 1 above, and further in view of US 20170368637 (Giese).
Regarding claim 2, Brandl discloses that the pulse peak power of the exiting laser radiation is preferably approximately 3 – 650 kW which reads on remelting the surface to be treated by a laser with a power of 3-8 kW, as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists ([0034]) (See MPEP 2144.05 (I)).
Brandl discloses a scanning speed of approximately 30 – 19000 mm/s which reads on a scanning rate of 7 – 30 mm/s as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists ([0037]) (See MPEP 2144.05 (I)).
Neither Brandl nor Jiru explicitly disclose a rectangular spot having a side length of 1.5 – 2 cm.  Giese discloses an apparatus in which one or more energy beam emitters are used to generate a wide beam spot transvers to a path (Abstract). 
Giese teaches that the method includes irradiating the work piece with an energy beam emitter that emits an energy beam with a rectangular cross section, and with a rectangular shaped footprint/spot, the shape can be square or non-square and spots of different sizes can be generated, and a suitable spot can measure 12 mm by 6 mm. Giese further teaches that the achievable measurements are determined by the energy of the laser beam and the settings of the optical system ([0025, 0067]). One having ordinary skill in the art would appreciate the teachings of Giese on using rectangular spot and how to achieve a rectangular spot of appropriate size, given the skill artisan’s knowledge of the optical systems for their apparatus given that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 (I)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the rectangular spot and the method for achieving the size necessary as taught by Giese in combination with the laser surface treatment method as disclosed by Brandl as modified by Christmas in order to create a wider laser beam spot capable of melting more of the surface in a single pass because by utilizing a wider laser beam spot size, one having ordinary skill in the art would be able to further increase the efficiency of the laser surface treatment by lowering the amount of passes needed to treat the surface as a wider beam spot would treat more material than a more narrow beam spot.
Regarding claim 3, Brandl discloses that when using an inert gas as the atmosphere in the reaction chamber, as a rule a noble gas (i.e. helium or argon) can have a concentration of reacting gas (i.e. oxygen) from a few ppb (parts per billion), e.g. 5 ppb to 99% of the volume ([0027]). One having ordinary skill in the art would appreciate the lower bounds of this range, as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05 (I)), which reads on remelting the surface to be treated under protection of an inert gas which is any one of nitrogen, argon, or helium, wherein the inert gas has an oxygen content of less than 200 ppm.
 
Claims 4 - 10 are  rejected under 35 U.S.C. 103 as being unpatentable over US 201440349137 (Brandl), Woldetinsay G. Jiru, Mamilla Ravi Sankar, Uday S. Dixit, "Investigation of microstructure and microhardness in laser surface alloyed aluminium with TiO2 and SiC powders", Materials Today: Proceedings, Volume 4, Issue 2, Part A, 2017, Pages 717-  as applied to claims 1 & 2 above, and further in view of US 6358616 (Jennings).
Regarding claim 4, Brandl does not disclose heating the surface to be treated to a temperature of 50 – 80 °C. Jennings discloses that to prevent corrosion, coatings have been applied to metal surfaces to prevent oxidation, such as aluminum (C1/L19-21, C3/L13-16). Jennings teaches that a step consists of placing the coated article in an oven and baking at about 90 – 150 °C. (C5/L61-62).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to heat the aluminum and coating before further treatment as taught by Jennings in combination with the laser remelting surface process as disclosed by Brandl, as modified by Jiru and Giese in order to avoid cracking in the oxide (coating) layer because by preheating the coating and aluminum, one having ordinary skill would minimize defects that may appear in the coating layer which would lower the effectiveness of the coating. Furthermore, the prior art temperature ranges are close to the claimed ranges and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and that the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 (I)).  
Regarding claim 5, Jiru discloses polishing the surface to remove oxides and surface irregularities, which reads on polishing the surface to be treated to remove an aluminum oxide layer on the surface (Pg. 718/L31-32).
Regarding claim 6, Jennings discloses cleaning the surface with water which reads on washing the surface with water (C3/L24-25). The Examiner notes that Jennings does not recite a limitation on when the step of cleaning is done, however, one skilled in the metallurgical 
 Regarding claim 7, Jennings discloses drying the metal surface in an oven to remove all moisture from the surface (C3/L37-41), which reads on drying the surface to be treated which has been polished to remove the aluminum oxide layer on the surface.    
Brandl discloses using acid cleaning as a part of pretreatment of the aluminum surface which reads on degreasing the surface to be treated which has been dried, because acids are known to act as a degreasing agent in the metallurgical surface preparation art ([0019]).
 The Examiner notes that while none of the references recite a degassing step, one skilled in the art would understand that degassing is undertaken to remove any trapped gas from porosity revealed by polishing or inherent to the piece via vacuum drying or other known techniques, as such one skilled in the art would have a reasonable expectation of a non-porous workpiece which limits the need for degassing, and increases productivity by easily applying an even layer of coating.  	
Regarding claim 8,  Jiru discloses mechanically cleaning surface to remove oxides via polishing (Pg. 718/L31-32). The use of a pneumatic polisher as claimed by the instant application is a known method of mechanical oxide removal. The Examiner notes that Jiru is silent as to how much material is removed, however, one having ordinary skill in the art as a part of best practices in metallurgical sample preparation would know how much material needs to be removed to create a smooth surface for further processing, and in such a situation, the applicant must show that the particular range (the thickness of material removed 0.5 – 1.0 mm) is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range, e.g. by removing only within the claimed range, the claimed invention gains better adhesion of the coating to the . 
Regarding claim 9, Jennings discloses using an oven to dry the sample before coating at a temperature greater than 110 °C (C3/L54-57), which reads on the claimed temperature range of 150 – 200 °C. Jennings further discloses preheating the sample before laser surface treatment in the range of 120 – 160 °C ([0014, 0061]). One having ordinary skill in the art would appreciate both sets of temperatures, and would be motivated, when using an oven as a drying method, use more time than disclosed, as the lower temperatures in the oven would need longer to fully remove all moisture from the surface and through routine experimentation and optimization, the claimed range would be obvious as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)). 
Furthermore one having ordinary skill in the art would be motivated to minimize the relative humidity while drying in order to eliminate the propagation of an unwanted oxide layer. The range of relative humidity claimed would then be obvious through routine optimization and experimentation by one having ordinary skill in the art, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)).
	Regarding claim 10, Jiru discloses coating the surface with TiO2 (titanium oxide) at a thickness of 0.5 mm (Pg. 718/L38). This value does not read on the claimed range, however, the claimed thickness of the coating is dependent on both the type of coating and the power of the laser used. One having ordinary skill in the art, knowing that the thickness is dependent on other variables, the claimed range for the thickness would be obvious to one having ordinary skill in the art, because by optimizing the thickness of the absorbent layer coating, the production is .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection in view of Brandl, Jiru, Giese and Jennings, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735 

                                                                                                                                                                                                       /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735